Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered July 9, 1982, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s primary contention, the reconstructed record of the relatively short and straightforward trial, where the defendant’s guilt was overwhelmingly established, was entirely adequate to demonstrate whether genuine appealable and reviewable issues existed (see, People v Glass, 43 NY2d 283; People v Cosme, 125 AD2d 485, lv denied 69 NY2d 878).
We have considered the defendant’s other contentions and find them to be without merit. Mangano, J. P., Niehoff, Spatt and Harwood, JJ., concur.